MERGER AND RECAPITALIZATION AGREEMENT
 
This Agreement made and entered into as of this 19th day of October, 2009 (the
“Agreement”), by and among WES Consulting, Inc., a Florida corporation with its
principal place of business located at 2745 Bankers Industrial Drive, Doraville,
Georgia 30360 (“WES”); the undersigned shareholder of WES which represents a
majority of the issued and outstanding common stock of WES (the “WES
Shareholder”); Liberator, Inc., a Nevada Corporation, with its registered office
at 2745 Bankers Industrial Drive, Doraville, Georgia 30360 (“Liberator”) and the
undersigned shareholders of Liberator which represents a majority vote of the
issued and outstanding equity of Liberator (the “Liberator Shareholders”).
 
RECITALS


A.           The respective Boards of Directors and shareholders representing a
majority of the issued and outstanding common stock of each of Liberator and WES
have approved and declared advisable the merger of Liberator with and into WES
(the “Merger”) and approved the Merger upon the terms and subject to the
conditions set forth in this Agreement, whereby each issued and outstanding
share of the common stock of Liberator (a “Liberator Common Share” or,
collectively, the “Liberator Common Shares”), will be converted into one share
of common stock, $0.01 par value, of WES (“WES Common Stock”) which, after
giving effect to the Merger, shall equal, in the aggregate, 98.4% of the total
issued and outstanding common stock of WES.  At the Approval Time (as defined
herein), each Series A Preferred Share of Liberator (a “Liberator Preferred
Share” or, collectively, the “Liberator Preferred Shares”) will be converted
into one share of preferred stock of WES (the “WES Preferred Stock”).  Liberator
Common Shares and Liberator Preferred Shares are referred to herein,
collectively, as the “Liberator Shares.”  The WES Common Stock owned by
Liberator will be cancelled upon the consummation of the transactions
contemplated by this Agreement.
 
B.           The respective Boards of Directors and shareholders representing a
majority of the issued and outstanding common stock of each of Liberator and WES
have determined that the Merger is in furtherance of and consistent with their
respective long-term business strategies and is fair to and in the best
interests of their respective stockholders.
 
C.           It is intended that, for federal income tax purposes, the Merger
shall qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”);
 
D.           For financial accounting purposes, it is intended that the Merger
will be accounted for as a “purchase”;
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
THE MERGER; CLOSING; EFFECT OF MERGER
 
SECTION 1.1      The Merger.  Upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the laws of the state of Florida
(“Florida Law”) and the laws of the State of Nevada (“Nevada Law”)  at the
Effective Time, Liberator shall be merged with and into WES and the separate
corporate existence of Liberator shall thereupon cease.  WES shall be the
surviving corporation in the Merger (sometimes hereinafter referred to as the
“Surviving Corporation”), and the separate corporate existence of WES with all
its rights, privileges, immunities, powers and franchises shall continue
unaffected by the merger, except as set forth herein.  The Merger shall have the
effects specified in the Florida Law.
 
SECTION 1.2      Closing.  Subject to the terms and conditions of this
Agreement, the closing of the Merger and the consummation of the other
transactions contemplated hereby (the “Closing”) shall take place at the offices
of Anslow & Jaclin LLP, 195 Route 9 South, Manalapan, NJ 07726 not later than
October 19, 2009 and at such other date, time and place as the parties hereto
shall agree.
 
SECTION 1.3      Effective Time.  On the date of Closing, Liberator and WES will
cause a Certificate of Merger (the “Florida Certificate of Merger”) to be
executed, acknowledged and filed with the Secretary of State of the State of
Florida. On the date of Closing, Liberator and WES will cause a Certificate of
Merger (the "“Nevada Certificate of Merger”) to be executed, acknowledged and
filed with the Secretary of State of the State of Nevada. The Merger shall
become effective at the time when the Florida Certificate of Merger has been
filed with the Secretary of State of the State of Florida, or, as otherwise
agreed by Liberator and WES (the “Effective Time”).
 
SECTION 1.4      Certificate of Incorporation.  The certificate of incorporation
of WES as in effect immediately prior to the Effective Time shall be the
certificate of incorporation of the Surviving Corporation (the “Certificate of
Incorporation”), until duly amended as provided therein or by applicable law.
 
SECTION 1.5      By-Laws.  The by-laws of WES in effect immediately prior to the
Effective Time shall be the by-laws of the Surviving Corporation (the
“By-Laws”), until thereafter amended as provided therein or by applicable law.
 
SECTION 1.6      Directors.  As of the Effective Time, the authorized number of
directors comprising the Board of Directors of WES shall consist of not less
than two (2) and not more than five (5) individuals.  The following individuals
shall be elected to the Board Directors of WES at the Effective Time: (i) Louis
S. Friedman (Chairman of the Board); and (ii) Ronald P. Scott.
 
SECTION 1.7      Officers.  As of the Effective Time, the officers of WES shall
be (i) Louis S. Friedman (Chief Executive Officer, President), (ii) Ronald P.
Scott (Chief Financial Officer and Secretary) and (iii) Leslie Vogelman
(Treasurer), until their successors have been duly elected or appointed and
qualified or until their earlier death, resignation or removal in accordance
with the Certificate of Incorporation and the By-Laws.

 
2

--------------------------------------------------------------------------------

 
 
SECTION 1.8      Effect on Capital Stock.  As a result of the Merger and without
any action on the part of the holder of any capital stock of WES:
 
(a)    Merger Consideration.
 
(i)              At the Effective Time, each Liberator Common Share issued and
outstanding immediately prior to the Effective Time shall be converted into, and
become exchangeable for one (1) validly issued, fully paid and non-assessable
share of WES Common Stock (the “WES Common Shares”).
 
(ii)             At the Approval Time, each Liberator Preferred Share issued and
outstanding immediately prior to the Effective Time shall be converted into and
become exchangeable for one (1) share of WES Preferred Stock.
 
(iii)            WES Common Shares and WES Preferred Stock, collectively, are
referred to herein as the “WES Merger Stock,” and the conversion of Liberator
Shares into WES Merger Stock is referred to as the “Merger Purchase Price”);
 
(b)    At the Effective Time, all Liberator Shares shall be canceled and
Liberator shall cease to exist, and each certificate (a “Certificate”) formerly
representing:
 
(i)              any Liberator Common Shares shall thereafter represent only the
right to receive the shares of WES Common Stock into which such Liberator Common
Shares have been converted; and
 
(ii)             any Liberator Preferred Shares shall thereafter represent only
the right to receive, at the Approval Time, the shares of WES Preferred Stock
into which such Liberator Preferred Shares have been converted.
 
(c)    At the Effective Time, all WES Common Stock owned by Liberator shall be
immediately cancelled and returned to the treasury of WES.
 
SECTION 1.9      Exchange of Certificates for Shares.
 
(a)    Exchange.
 
(i)           At the Effective Time, WES shall deliver or cause to be delivered
to each respective owner of the Liberator Common Shares and in each of their
respective names certificates representing WES Common Stock into which Liberator
Common Shares that such shareholders owns are to be converted as set forth on
Schedule 1 attached hereto.
 
(ii)           At the Approval Time, WES shall deliver or cause to be delivered
to each respective owner of the Liberator Preferred Shares and in each of their
respective names certificates representing WES Preferred Stock into which
Liberator Preferred Shares that such shareholders owns are to be converted as
set forth on Schedule 1 attached hereto.

 
3

--------------------------------------------------------------------------------

 
 
(b)    Fractional Shares.  No certificates or scrip representing fractional
shares of WES Common Stock or WES Preferred Stock shall be issued upon the
surrender for exchange of Certificates pursuant to this Article I; no dividend
or other distribution by WES and no stock split, combination or reclassification
shall relate to any such fractional share; and no such fractional share shall
entitle the record or beneficial owner thereof to vote or to any other rights of
a stockholder of WES. In lieu of any such factional share, each holder of
Liberator Shares who would otherwise have been entitled thereto upon the
surrender of Certificate(s) for exchange pursuant to this Article I will be paid
an additional share of WES Common Stock or WES Preferred Stock.
 
(c)    Adjustments of Conversion Number.  In the event that WES changes the
number of shares of WES Common Stock or WES Preferred Stock , issued and
outstanding prior to the Effective Time as a result of a reclassification, stock
split (including a reverse split), dividend or distribution, recapitalization,
merger (other than the Merger, Stock Purchase or the cancellation of options
previously granted by Liberator), subdivision, or other similar transaction with
a dilutive effect, or if a record date with respect to any of the foregoing
shall occur prior to the Effective Time, the conversion number shall be
equitably adjusted.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF LIBERATOR
 
Liberator represents, warrants and covenants to WES as follows and acknowledges
that WES is relying upon such representations and warranties in connection with
the Contemplated Transactions (as hereinafter defined):
 
SECTION 2.1     Capitalization.  The outstanding and issued capital stock of
Liberator consists of 60,932,981 shares of common stock and 4,300,000 shares of
Series A Preferred Shares.  Schedule 1 sets forth the name of each record and
beneficial shareholder of Liberator (each a “Shareholder” and collectively the
“Shareholders”) and the number of Liberator Shares held by each such person. One
Up Innovations, Inc., a Georgia corporation is wholly owned by Liberator
(“OneUp”); Foam Labs, Inc., a Georgia corporation is wholly owned by OneUp
(together with OneUp, jointly and severally, the “Subsidiaries”), is wholly
owned by Liberator and are its only subsidiaries.  Except as set forth on
Schedule 1, Liberator and Subsidiaries do not and, at the Closing, Liberator and
Subsidiaries will not, have outstanding any capital stock or other securities or
any rights, warrants or options to acquire securities of Liberator or the
Subsidiaries, or any convertible or exchangeable securities and, other than WES
pursuant to this Agreement, no person has or, at Closing will have, any right to
purchase or otherwise acquire any securities of Liberator or the
Subsidiaries.  There are, and at Closing there will be, no outstanding
obligations of Liberator or the Subsidiaries to repurchase, redeem or otherwise
acquire any securities of Liberator or the Subsidiaries.  All of Liberator
Shares are, and at Closing will be, duly authorized, duly and validly issued,
fully paid and non-assessable, and none were issued in violation of any
preemptive rights, rights of first refusal or any other contractual or legal
restrictions of any kind except as otherwise disclosed.


 
4

--------------------------------------------------------------------------------

 
 
SECTION 2.2      Title to the Shares.  The Shareholders are the beneficial owner
and holds good and valid title to its Liberator Shares free and clear of any
Lien.  At the Closing, each Shareholder of Liberator will deliver Liberator
Shares to WES free and clear of any Lien, other than restrictions imposed by the
Securities Act and applicable securities Laws including the laws of the State of
Florida.
 
SECTION 2.3      Authority Relative to this Agreement.  At the Closing,
Liberator will have full power, capacity and authority to execute and deliver
each Transaction Document to which it is or, at Closing, will be, a party and to
consummate the transactions contemplated hereby and thereby (the “Contemplated
Transactions”).  The execution, delivery and performance by Liberator of each
Transaction Document and the consummation of the Contemplated Transactions to
which Liberator is, or at Closing, will be, a party will have been duly and
validly authorized by Liberator and no other acts by or on behalf of Liberator
will be necessary or required to authorize the execution, delivery and
performance by each of Liberator of each Transaction Document and the
consummation of the Contemplated Transactions to which it is or, at Closing,
will be, a party.  This Agreement and the other Transaction Documents to which
Liberator is a party have been duly and validly executed and delivered by
Liberator and (assuming the valid execution and delivery thereof by the other
parties thereto) will constitute the legal, valid and binding agreements of
Liberator enforceable against Liberator in accordance with their respective
terms, except as such obligations and their enforceability may be limited by
applicable bankruptcy and other similar Laws affecting the enforcement of
creditors' rights generally and except that the availability of equitable
remedies is subject to the discretion of the court before which any proceeding
therefor may be brought (whether at law or in equity).
 
SECTION 2.4      No Conflicts; Consents.  The execution, delivery and
performance by Liberator of each Transaction Document to which it is a party and
the consummation of the Contemplated Transactions to which Liberator is a party,
upon approval of the Shareholders will not: (i) violate any provision of the
certificate of incorporation or by-laws of Liberator; (ii) require Liberator to
obtain any consent, approval or action of or waiver from, or make any filing
with, or give any notice to, any Governmental Body or any other person, except
as otherwise disclosed (the “Liberator Required Consents”); (iii) violate,
conflict with or result in a breach or default under (with or without the giving
of notice or the passage of time or both), or permit the suspension or
termination of, any material Contract (including any Real Property Lease) to
which Liberator is a party or by which it or any of its assets is bound or
subject, or to the best of Liberator’s knowledge and information result in the
creation of any Lien upon any of Liberator Shares or upon any of the Assets of
Liberator; (iv) violate any Order, any Law, of any Governmental Body against, or
binding upon, Liberator or upon any of their respective assets or the Business;
or (v) violate or result in the revocation or suspension of any Permit.
 
SECTION 2.5      Corporate Existence and Power.  Liberator is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and has all requisite powers, authority and all Permits required to own
and/or operate its Assets and to carry on the Business as now conducted,
including all qualifications under any statute in effect in any state or foreign
jurisdiction in which Liberator operates its Business.  Liberator is duly
qualified to do business and is in good standing in each state of the United
States and in each other jurisdiction where the character of the property owned
or leased by it or the nature of its activities makes such qualification
necessary.

 
5

--------------------------------------------------------------------------------

 
 
SECTION 2.6      Charter Documents and Corporate Records.  Liberator has
heretofore delivered to WES true and complete copies of the Articles of
Incorporation, By-Laws and minute books, or comparable instruments, of Liberator
as in effect on the date hereof.  The stock transfer books of Liberator have
been made available to WES for its inspection and are true and complete in all
respects.
 
SECTION 2.7      Financial Statements.
 
(a)  Schedule 2.7A sets forth true, complete and correct copies of: Liberator's
audited financial statements as of and for the fiscal years ended June 30, 2009
and June 30, 2008 (the “Annual Statements”) and all management letters,
management representation letters and attorney response letters issued in
connection with the Annual Statements. The Annual Statements present fairly and
accurately in all material respects the financial position of Liberator and the
Subsidiaries as of its date, and the earnings, changes in stockholders' equity
and cash flows thereof for the periods then ended in accordance with GAAP,
consistently applied.  Each balance sheet contained therein or delivered
pursuant hereto fully sets forth all consolidated Assets and Liabilities of
Liberator existing as of its date which, under GAAP, should be set forth
therein, and each statement of earnings contained therein or delivered pursuant
hereto sets forth the items of income and expense of Liberator which should be
set forth therein in accordance with GAAP.
 
(b)  All financial, business and accounting books, ledgers, accounts and
official and other records relating to Liberator have been properly and
accurately kept and completed, and Liberator has no knowledge, notice belief or
information there are any material inaccuracies or discrepancies contained or
reflected therein.
 
SECTION 2.8      Liabilities. Liberator has not incurred any Liabilities since
June 30, 2009 (the “Latest Balance Sheet Date”) except (i) current Liabilities
for trade or business obligations incurred in connection with the purchase of
goods or services in the ordinary course of the Business and consistent with
past practice, and (ii) Liabilities reflected on any balance sheet referred to
in Section 2.7(a).
 
SECTION 2.9      Liberator Receivables.  Except to the extent of the amount of
the allowance for doubtful accounts reflected in the Annual Statements and the
Interim Statements, all the Receivables of Liberator reflected therein, and all
Receivables that have arisen since the Latest Balance Sheet Date (except
Receivables that have been collected since such date), are valid and enforceable
Claims subject to no known defenses, offsets, returns, allowances or credits of
any kind, and constitute bona fide Receivables collectible in the ordinary
course of the Business except as enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
similar laws or principles of equity affecting the enforcement of creditors
rights generally.
 
SECTION 2.10    Absence of Certain Changes.  (a) Since June 30, 2009, Liberator
has conducted the Business in the ordinary course consistent with past practice,
except as otherwise disclosed hereof, and there has not been:

 
6

--------------------------------------------------------------------------------

 
 
(i)              Any material adverse change in the Condition of the Business;
 
(ii)             Any material damage, destruction or other casualty loss
(whether or not covered by insurance), condemnation or other taking affecting
the Business or the Assets of Liberator;
 
(iii)            Any change in any method of accounting or accounting practice
by Liberator;
 
(iv)            Except for normal increases granted in the ordinary course of
business, any increase in the compensation, commission, bonus or other direct or
indirect remuneration paid, payable or to become payable to any officer,
stockholder, director, consultant, agent or employee of Liberator, or any
alteration in the benefits payable or provided to any thereof;
 
(v)             Any material adverse change in the relationship of Liberator
with its employees, customers, suppliers or vendors;
 
(vi)            Except for any changes made in the ordinary course of Business,
any material change in any of Liberator's business policies, including
advertising, marketing, selling, pricing, purchasing, personnel, returns or
budget policies;
 
(vii)           Any agreement or arrangement whether written or oral to do any
of the foregoing.
 
SECTION 2.11    Leased Real Property.  (a) Liberator has no fee interest,
purchase options or rights of first refusal in any real property and Liberator
has no leasehold or other interest in any real property, except for the real
property lease between Bedford Realty Company, LLC and OneUp Innovations, Inc.
dated September 26, 2005 covering approximately 140,000 square feet of floor
space known as 2745 Bankers Industrial Drive, Doraville, GA 30360 (the “Leased
Real Property”), and all leases including all amendments, modifications,
extensions, renewals and/or supplements thereto (collectively, “Real Property
Leases”).
 
SECTION 2.12    Personal Property; Assets.  Liberator has good and valid title
to (or valid leasehold interest in) all of its personal property and Assets,
free and clear of all Liens, except the Liabilities reflected on any balance
sheet referred to in Section 2.7(a).  The machinery, equipment, computer
software and other tangible personal property constituting part of the Assets
and all other Assets (whether owned or leased) are in good condition and repair
(subject to normal wear and tear) and are reasonably sufficient and adequate in
quantity and quality for the operation of the Business as previously and
presently conducted. The Assets constitute all of the assets, which are
necessary to operate the Business of Liberator as currently conducted.
 
SECTION 2.13    Contracts.  (a)  Except as disclosed in the financial statements
referred to in Section 2.7(a), Liberator is not a party or by which it or its
Assets are bound or subject to Contracts that: (i) cannot be canceled upon
thirty (30) days' notice without the payment or penalty of less than one
thousand dollars ($1,000); or (ii) involve aggregate annual future payments by
or to any person of more than five thousand dollars ($5,000). True and complete
copies of all written Contracts (including all amendments thereto and waivers in
respect thereof) and summaries of the material provisions of all oral Contracts
so listed have been made available to WES.

 
7

--------------------------------------------------------------------------------

 
 
(b)    All Contracts to which Liberator is a party are valid, subsisting, in
full force and effect and binding upon Liberator and the other parties thereto,
in accordance with their terms, except that no representation or warranty is
given as to the enforceability of any oral Contracts.  Liberator is not in
default (or alleged default) under any such Contract.
 
SECTION 2.14    Patents and Intellectual Property Rights.  (a) The disclosures
in the SEC Documents sets forth each patent, trademark, trade name, service
mark, brand mark, brand name, and registered copyright as well as all
registrations thereof and pending applications therefor, and each license or
other contract relating thereto (collectively, the “Intellectual Property”)
owned or used in connection with the Business by Liberator and indicates, with
respect to each item of Liberator's Intellectual Property that is licensed by
Liberator, the name of the licensor thereof and, with respect to oral Contracts,
the terms of such license relating thereto.  The use of the foregoing by
Liberator does not conflict with, infringe upon, violate or interfere with or
constitute an appropriation of any right, title, interest or goodwill,
including, without limitation, any intellectual property right, patent,
trademark, trade name, service mark, brand name, computer program, database,
industrial design, trade secret, copyright or any pending application thereto of
any other person and there have been no claims made and Liberator has not
received any notice or otherwise know that any of the foregoing is invalid or
conflicts with the asserted rights of other Persons or have not been used or
enforced or have been failed to be used or enforced in a manner that would
result in the abandonment, cancellation or unenforceability of the Intellectual
Property, except as otherwise disclosed.
 
(b)    Liberator owns or has rights to use all Intellectual Property, know-how,
formulae and other proprietary and trade rights necessary to conduct the
Business as it is now conducted.  Liberator has not forfeited or otherwise
relinquished any such Intellectual Property, know-how, formulae or other
proprietary right used in the conduct of the Business as now conducted.
 
(c)    To the extent used in the conduct of the Business by Liberator, each of
the licenses or other contracts relating to Liberator's Intellectual Property
(collectively, the “Intellectual Property Licenses”) is in full force and effect
and is valid and enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and there is no notice or claim of default
under any Intellectual Property License either by Liberator or, to Liberator's
knowledge, by any other party thereto, and to Liberator’s knowledge, no event
has occurred that with the lapse of time or the giving of notice or both would
constitute a default by Liberator thereunder.

 
8

--------------------------------------------------------------------------------

 
 
SECTION 2.15    Claims and Proceedings. There are no outstanding Orders of any
Governmental Body against or involving Liberator, its Assets, the Business, or
Liberator Shares. There are no actions, suits, claims or counterclaims,
examinations, Liberator Required Consents or legal, administrative, governmental
or arbitral proceedings or investigations (collectively, “Claims”) (whether or
not the defense thereof or Liabilities in respect thereof are covered by
insurance), pending or, to the best of Liberator's knowledge, threatened on the
date hereof, against or involving Liberator, its Assets, the Business or
Liberator Shares.
 
SECTION 2.16    Taxes.  (a)  Except as otherwise disclosed in the SEC Documents:
 
(i)              Liberator has timely filed or, if not yet due but due before
Closing, will timely file all Tax Returns required to be filed by it for all
taxable periods ending on or before the date of Closing and all such Tax Returns
are or, if not yet filed, will be, upon filing, true, correct and complete in
all material respects;
 
(ii)             Liberator has paid, or if payment is not yet due but due before
Closing, will promptly pay when due to each appropriate Tax Authority, all Taxes
of Liberator shown as due on the Tax Returns required to be filed by it for all
taxable periods ending on or before the date of Closing;
 
(iii)            the accruals for Taxes currently payable as well as for
deferred Taxes shown on the financial statements of Liberator as of the date of
the Annual Statements, the Interim Statements or the date of any financial
statements delivered hereunder: (A) adequately provide for all contingent Tax
Liabilities of Liberator as of the date thereof; and (B) accurately reflect, as
of the date thereof, all unpaid Taxes of Liberator whether or not disputed, in
each case as required to be reflected thereon in order for such statements to be
in accordance with GAAP;
 
(iv)            no extension of time has been requested or granted for Liberator
to file any Tax Return that has not yet been filed or to pay any Tax that has
not yet been paid and Liberator has not granted a power of attorney that remains
outstanding with regard to any Tax matter;
 
(v)            Liberator has not received notice of a determination by a Tax
Authority that Taxes are currently owed by Liberator (such determination to be
referred to as a “Tax Deficiency”) and, to Liberator's knowledge, no Tax
Deficiency is proposed or threatened;
 
(vi)           all Tax Deficiencies have been paid or finally settled and all
amounts determined by settlement to be owed have been paid;
 
(vii)          there are no Tax Liens on or pending against Liberator or any of
the Assets, other than those which constitute Permitted Liens;
 
(viii)         there are no presently outstanding waivers or extensions or
requests for a waiver or extension of the time within which a Tax Deficiency may
be asserted or assessed;

 
9

--------------------------------------------------------------------------------

 
 
(ix)            no issue has been raised in any examination, investigation,
Liberator Required Consents, suit, action, claim or proceeding relating to Taxes
(a “Tax Liberator Required Consents”) which, by application of similar
principles to any past, present or future period, would result in a Tax
Deficiency for such period;
 
(x)             there are no pending or threatened Tax audits of Liberator;
 
(xi)            Liberator has no deferred inter-company gains or losses that
have not been fully taken into income for income Tax purposes;
 
(xii)           there are no transfer or other taxes (other than income taxes)
imposed by any state on Liberator by virtue of the Contemplated Transactions;
and
 
(xiii)          no claim has been made by any Tax Authority that Liberator is
subject to Tax in a jurisdiction in which Liberator is not then paying Tax of
the type asserted.
 
Each reference to a provision of the Code in this Section 2.16 shall be treated
for state and local Tax purposes as a reference to analogous or similar
provisions of state and local law.
 
(b)    To Liberator’s knowledge, Liberator has collected and remitted to the
appropriate Tax Authority all sales and use or similar Taxes required to be
collected on or prior to the date of Closing and has been furnished properly
completed exemption certificates for all exempt transactions and has no
information otherwise or notice of any claim by any government or jurisdiction
with regards thereto.  Liberator has maintained and has in its possession all
records, supporting documents and exemption certificates required by applicable
sales and use Tax statutes and regulations to be retained in connection with the
collection and remittance of sales and use Taxes for all periods up to and
including the date of Closing.  With respect to sales made by Liberator prior to
the date of Closing for which sales and use Taxes are not yet due as of the date
of Closing, all applicable sales and use Taxes payable with respect to such
sales will have been collected or billed by Liberator and will be included in
the Assets of Liberator as of the date of Closing.
 
SECTION 2.17   Compliance with Laws.  Liberator is not in violation of any
order, judgment, injunction, award, citation, decree, consent decree or writ
(collectively, “Orders”) and to the best of Liberator’s knowledge, belief and
information, any Laws of any Governmental Bodies affecting Liberator, Liberator
Shares or the Business.
 
SECTION 2.18    Permits.  Liberator has obtained all licenses, permits,
certificates, certificates of occupancy, orders, authorizations and approvals
(collectively, “Permits”), and has made all required registrations and filings
with all Governmental Bodies, that are necessary to the ownership of the Assets,
the use and occupancy of the Leased Real Property, as presently used and
operated, and the conduct of the Business or otherwise required to be obtained
by Liberator.  All Permits required to be obtained or maintained by Liberator
have been provided and disclosed and are in full force and effect; no violations
are or have been recorded, nor have any notices or violations thereof been
received, in respect of any Permit; and no proceeding is pending or threatened
to revoke or limit any Permit; and the consummation of the Contemplated
Transactions will not (or with the giving of notice or the passage of time or
both will not) cause any Permit to be revoked or limited.

 
10

--------------------------------------------------------------------------------

 
 
SECTION 2.19   Environmental Matters. To the best of Liberator’s knowledge,
belief  and information, Liberator is, and at all times has been, in full
compliance with, and has not been and is not in violation of or liable under,
any Environmental Law.
 
SECTION 2.20    SEC Filings.  As of their respective dates, the SEC Documents
were prepared in accordance with the Exchange Act and the Securities Act and did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated in those documents or necessary to make the
statements in those documents not misleading, in light of the circumstances
under which they were made.   As of their respective dates, these reports and
statements will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated in them or necessary to make the
statements in them not misleading, in light of the circumstances under which
they are made and these reports and statements will comply in all material
respects with all applicable requirements of the Exchange Act and the Securities
Act.
 
SECTION 2.21   Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Liberator who might be entitled to any fee or commission from Liberator in
connection with the consummation of the Contemplated Transactions.
 
SECTION 2.22   Disclosure.  Neither this Agreement, the Schedules hereto, nor
any reviewed or unaudited financial statements, documents or certificates
furnished or to be furnished to WES or by or on behalf of Liberator o pursuant
to this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading.  Except for general
current economic conditions effecting the entire economy or Liberator’s entire
industry and not specific to the Business, there are no events, transactions or
other facts known by Liberator, which, either individually or in the aggregate,
may give rise to circumstances or conditions which would have a material adverse
effect on the general affairs or Condition of the Business.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF WES
 
WES represents, warrants and covenants to Liberator as follows and acknowledges
that Liberator is relying upon such representations and warranties in connection
with the Contemplated Transactions:

 
11

--------------------------------------------------------------------------------

 
 
SECTION 3.1      Authority Relative to this Agreement.  WES has full power and
authority to execute and deliver each Transaction Document to which they are or,
at Closing, will be, a party and to consummate the Contemplated
Transactions.  Following the approval of the boards of directors of WES and the
shareholders of WES with respect to the Contemplated Transactions, the
execution, delivery and performance by WES of each Transaction Document and the
consummation of the Contemplated Transactions to which it is or, at Closing,
will be, a party have been duly and validly authorized and approved by WES and
no other acts by or on behalf of WES are necessary or required to authorize the
execution, delivery and performance by WES of each Transaction Document and the
consummation of the Contemplated Transactions to which it is or, at Closing,
will be a party.  This Agreement and the other Transaction Documents to which
WES is a party have been, duly and validly executed and delivered by WES and
(assuming the valid execution and delivery thereof by the other parties thereto)
constitutes, or will, at the Closing, constitute, as the case may be, the legal,
valid and binding agreements of WES enforceable against it in accordance with
their respective terms, except as such obligations and their enforceability may
be limited by applicable bankruptcy and other similar Laws affecting the
enforcement of creditors' rights generally and except that the availability of
equitable remedies is subject to the discretion of the court before which any
proceeding therefor may be brought (whether at law or in equity).
 
SECTION 3.2      No Conflicts; Consents.  The execution, delivery and
performance by WES of each Transaction Document to which it is a party and the
consummation of the Contemplated Transactions to which WES is a party does not
and will not: (i) violate any provision of the certificate of incorporation or
by-laws of WES; (ii) require WES to obtain any consent, approval or action of or
waiver from, or make any filing with, or give any notice to, any Governmental
Body or any other person, except as set forth on Schedule 3.2 (the “WES Required
Consents”); (iii) except as set forth in Schedule 3.2, violate, conflict with or
result in the breach or default under (with or without the giving of notice or
the passage of time), or permit the suspension or termination of, any material
Contract to which WES is a party or any of its assets is bound or subject or
result in the creation or any Lien upon any of WES Merger Stock or upon any
assets of WES or WES; or (iv) violate any Order or, to WES’s knowledge, any Law
of any Governmental Body against, or binding upon, WES or WES, or upon any of
their respective assets or businesses.
 
SECTION 3.3      Corporate Existence and Power of WES.  WES is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida, and has all requisite corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.  Other than the execution of this Agreement,
WES has not conducted any business of any nature.
 
SECTION 3.4      WES Merger Stock.  At the closing, WES Merger Stock will have
been duly authorized by WES and, when issued to Shareholders pursuant to this
Agreement, will be duly issued, fully paid and non-assessable shares of WES
Merger Stock.  WES Merger Stock, when issued pursuant hereto: (i) will not be
issued in violation of or subject to any preemptive rights, rights of first
refusal or, other than as set forth in this Agreement, contractual restrictions
of any kind; and (ii) will vest in Shareholders, respectively, good title to WES
Merger Stock free and clear of all Liens.

 
12

--------------------------------------------------------------------------------

 
 
SECTION 3.5      Capitalization.  At the closing, the authorized capital stock
of WES consists of 175,000,000 shares of common stock, $0.01 par value. WES has
[1,205,000] shares of common stock issued and outstanding. Except as set forth
on Schedule 3.5, to the knowledge of WES, WES will not have outstanding any
capital stock or other securities or any rights, warrants or options to acquire
securities of WES or any convertible or exchangeable securities and, other than
WES pursuant to this Agreement, to the knowledge of WES, no person has or at
Closing will have, any right to purchase or otherwise acquire any securities of
WES.  There are, and at Closing there will be, to the knowledge of WES, no
outstanding obligations of WES to repurchase, redeem or otherwise acquire any
securities of WES.  All of WES Merger Stock is, and at Closing will be, duly
authorized, duly and validly issued, fully paid and non-assessable, and to the
knowledge of WES, none were issued in violation of any preemptive rights, rights
of first refusal or any other contractual or legal restrictions of any kind.
 
SECTION 3.6      Disclosure of Information.  WES has been given the opportunity:
(i) to ask questions of, and to receive answers from, persons acting on behalf
of Liberator concerning the terms and conditions of the Contemplated
Transactions and the business, properties, prospects and financial conditions of
Liberator; and (ii) to obtain any additional information (to the extent
Liberator or any of the Shareholders possesses such information or is able to
acquire it without unreasonable effort or expense and without breach of
confidentiality obligations) necessary to verify the accuracy of information
provided about Liberator.
 
SECTION 3.7      Charter Documents and Corporate Records.  WES has heretofore
delivered to Liberator true and complete copies of the certificate of
incorporation, by-laws and minute books, or comparable instruments, of WES as in
effect on the date hereof.  The stock transfer books of WES have been made
available to Liberator for its inspection and are true and complete in all
respects.
 
SECTION 3.8      Financial Statements.
 
(a) Schedule 3.8 sets forth true, complete and correct copies of: WES's audited
financial statements as of and for the fiscal years ended December 31, 2008 and
December 31, 2007 (the “WES Annual Statements”) and the unaudited financial
statements as of and for the fiscal period ended June 30, 2009 (the “WES Interim
Statements”) and all management letters, management representation letters and
attorney response letters issued in connection with the WES Annual Statements
and the WES Interim Statements. The WES Annual Statements and the WES Interim
Statements present fairly and accurately in all material respects the financial
position of WES as of its date, and the earnings, changes in stockholders'
equity and cash flows thereof for the periods then ended in accordance with
GAAP, consistently applied.  Each balance sheet contained therein or delivered
pursuant hereto fully sets forth all consolidated Assets and Liabilities of WES
existing as of its date which, under GAAP, should be set forth therein, and each
statement of earnings contained therein or delivered pursuant hereto sets forth
the items of income and expense of WES which should be set forth therein in
accordance with GAAP.
 
(b) All financial, business and accounting books, ledgers, accounts and official
and other records relating to WES have been properly and accurately kept and
completed, and WES has no knowledge, notice belief or information there are any
material inaccuracies or discrepancies contained or reflected therein.

 
13

--------------------------------------------------------------------------------

 
 
SECTION 3.9      Liabilities. WES has not incurred any Liabilities since June
30, 2009 (the “Latest Balance Sheet Date”) except (i) current Liabilities for
trade or business obligations incurred in connection with the purchase of goods
or services in the ordinary course of the business of WES and consistent with
past practice, and (ii) Liabilities reflected on any balance sheet referred to
in Section 3.8(a).
 
SECTION 3.10       Absence of Certain Changes.  Since December 31, 2008, WES has
conducted its business in the ordinary course consistent with past practice
there has not been:
 
(a) Any change in any method of accounting or accounting practice by WES;
 
(b) Any increase in the compensation, commission, bonus or other direct or
indirect remuneration paid, payable or to become payable to any officer,
stockholder, director, consultant, agent or employee of WES, or any alteration
in the benefits payable or provided to any thereof;
 
(c) Any material adverse change in the relationship of WES with its employees,
customers, suppliers or vendors;
 
(d) Except for any changes made in the ordinary course of business, any material
change in any of WES's business policies, including advertising, marketing,
selling, pricing, purchasing, personnel, returns or budget policies;
 
(e) Any agreement or arrangement whether written or oral to do any of the
foregoing; and
 
(f) WES has no Liability that is past due.
 
SECTION 3.11       Contracts.
 
(a) To the knowledge of WES, there are no Contracts to which WES is a party or
by which it or its assets are bound or subject that: (i) cannot be canceled upon
30 days' notice without the payment or penalty of less than one thousand dollars
($1,000); or (ii) involve aggregate annual future payments by or to any person
of more than five thousand dollars ($5,000). True and complete copies of all
written Contracts (including all amendments thereto and waivers in respect
thereof) and summaries of the material provisions of all oral Contracts so
listed have been made available to Liberator.
 
(b) All Contracts to which WES is a party, to the knowledge of WES, are valid,
subsisting, in full force and effect and binding upon WES and the other parties
thereto, in accordance with their terms, except that no representation or
warranty is given as to the enforceability of any oral Contracts.  To the best
of WES’s knowledge and belief, WES is not in default (or alleged default) under
any such Contract.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 3.12       Claims and Proceedings. To the knowledge of WES, there are no
outstanding Orders of any Governmental Body against or involving WES, its assets
or its business. To the knowledge of WES, there are no Claims (whether or not
the defense thereof or Liabilities in respect thereof are covered by insurance),
pending or, to the best of WES's knowledge, threatened on the date hereof,
against or involving WES, its assets or its business.
 
SECTION 3.13       Compliance with Laws.  WES is not in violation of any Orders
or any Laws related to or promulgated under the Securities Act or the Exchange
Act (15 USC § 78a et seq.) and to the best of WES’s knowledge, belief and
information, any Laws of any Governmental Bodies affecting WES or WES Merger
Stock.
 
SECTION 3.14       Environmental Matters. To the best of WES’s knowledge,
belief  and information, WES is, and at all times has been, in full compliance
with, and has not been and is not in violation of or liable under, any
Environmental Law.
 
SECTION 3.15       SEC Filings.  WES has filed with the SEC all forms, reports,
schedules, and statements that were required to be filed by it with the SEC
within the period beginning on the date of inception of WES and ending on the
Effective Time, and previously has furnished or made available to the Company
accurate and complete copies of all the SEC Documents.  As of their respective
dates, the SEC Documents were prepared in accordance with the Exchange and the
Securities Act and did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated in those documents or
necessary to make the statements in those documents not misleading, in light of
the circumstances under which they were made.   As of their respective dates,
these reports and statements will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated in them or necessary
to make the statements in them not misleading, in light of the circumstances
under which they are made and these reports and statements will comply in all
material respects with all applicable requirements of the Exchange Act and the
Securities Act.
 
SECTION 3.16       Finders’ Fees.  There is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf of WES who might be entitled to any fee or commission from WES in
connection with the consummation of the Contemplated Transactions.
 
ARTICLE IV
 
COVENANTS AND AGREEMENTS
 
Liberator covenants to WES and WES covenants to Liberator that:
 
SECTION 4.1      Filings and Authorizations.  The parties hereto shall cooperate
and use their respective best efforts to make, or cause to be made, all
registrations, filings, applications and submissions, to give all notices and to
obtain all governmental or other third party consents, transfers, approvals,
Orders and waivers necessary or desirable for the consummation of the
Contemplated Transactions in accordance with the terms of this Agreement; and
shall furnish copies thereof to each other party prior to such filing and shall
not make any such registration, filing, application or submission to which WES
or Liberator, as the case may be, reasonably objects in writing.  All such
filings shall comply in form and content in all material respects with
applicable Law.  The parties hereto also agree to furnish each other with copies
of such filings and any correspondence received from any Governmental Body in
connection therewith.

 
15

--------------------------------------------------------------------------------

 
 
SECTION 4.2      Confidentiality.  Each Party (the “Receiving Party”) shall, and
shall cause its respective Affiliates and Representatives to (each such
Affiliate or Representative of either Liberator or WES, as the case may be, a
“Receiving Party Representative”) to, maintain in confidence all information
received from the other Party or a Liberator (the “Disclosing Party”) (other
than disclosure to that Person’s Representatives in connection with the
evaluation and consummation of the Transactions), and such Disclosing Party’s
Affiliates or Representatives (as the case may be, a “Disclosing Party
Representative”) in connection with this Agreement or the transactions
contemplated by the Transaction Documents (including the existence and terms of
this Agreement and the such transactions) and use such information solely to
evaluate such transactions, unless i) such information can be shown to be
already known to the Receiving Party or a Receiving Party Representative before
the time of disclosure to such Person, ii) such information can be shown to be
subsequently disclosed to the Receiving Party or a Receiving Party
Representative by a third party that, to the knowledge of the Receiving Party or
such Receiving Party Representative, is not bound by a duty of confidentiality
to the Disclosing Party or any Disclosing Party Representative, iii) such
information is or becomes publicly available through no breach of this Agreement
by, or other fault of, the Receiving Party or any Receiving Party Representative
or iv) the Receiving Party or Receiving Party Representative in good faith
believes that the furnishing or use of such information is required by, or
necessary in connection with, any proceeding, Law or any listing or trading
agreement concerning its publicly traded securities (in which case the Receiving
Party or such Receiving Party Representative shall, as promptly as practicable,
advise the Disclosing Party in writing before making the disclosure and
cooperate with the Disclosing Party to limit the scope of such disclosure).
 
SECTION 4.3      Expenses.  Liberator and WES shall bear their respective
expenses, in each case, incurred in connection with the preparation, execution
and performance of the Transaction Documents and the Contemplated Transactions,
including, without limitation, all fees and expenses of their respective
Representatives.
 
SECTION 4.4      Tax Matters. Liberator and WES shall reasonably cooperate, and
shall cause their respective Representatives reasonably to cooperate, in
preparing and filing all Tax Returns, including maintaining and making available
to each other all records necessary in connection with the preparation and
filing of Tax Returns, the payment of Taxes and the resolution of Tax audits and
Tax Deficiencies with respect to all taxable periods.  Refunds or credits of
Taxes that were paid by Liberator with respect to any periods shall be for the
account of Liberator.
 
SECTION 4.5      Further Assurances.  At any time and from time to time after
the date of Closing, upon the reasonable request of any party hereto, the other
party(ies), shall do, execute, acknowledge and deliver, or cause to be done,
executed, acknowledged or delivered, all such further documents, instruments or
assurances, as may be necessary, desirable or proper to carry out the intent and
accomplish the purposes of this Agreement.

 
16

--------------------------------------------------------------------------------

 
 
SECTION 4.6      Restricted Securities.  The parties acknowledge and agree that
Liberator Shares and WES Merger Stock being issued or transferred pursuant to
the Contemplated Transactions are being issued or transferred pursuant to the
exemption from the registration requirements of the Securities Act and
constitute “restricted securities” within the meaning of the Securities
Act.  Such securities may not be transferred absent compliance with the
provisions of the Securities Act, other applicable Laws, and all stock
certificates evidencing such securities shall bear a legend to such effect and
to the effect that such shares are subject to the terms and provisions of this
Agreement; provided, however, that it is anticipated that for purposes of Rule
144 of the Securities Act, that the holding period of WES Merger Stock for each
shareholder of Liberator shall be determined to commence on the date of
acquisition of Liberator Shares (as converted pursuant to this Agreement) for
each such respective holder.
 
SECTION 4.7      Due Diligence.  Prior to Closing, WES agrees that Liberator
shall be entitled, through its Representatives, to make such investigation of
the properties, businesses and operations of WES, and such examination of the
books, records and financial condition of WES, as Liberator reasonably deems
necessary.  Any such investigation and examination shall be conducted at
reasonable times, under reasonable circumstances and upon reasonable notice.
 
SECTION 4.8      Amendments to the Articles of Incorporation.  No later than the
tenth business day after Closing, WES will file an amendment to its Articles of
Incorporation authorizing the issuance of the WES Preferred Stock, and upon
approval from the WES Shareholder, the WES Preferred Stock will be exchanged
pursuant to the terms of this Agreement (the “Approval Time”).
 
ARTICLE V
 
CONDITIONS TO CLOSING
 
SECTION 5.1      Conditions to the Obligations of the Parties.  The obligations
of the Parties to consummate the Contemplated Transactions are subject to the
satisfaction of the following conditions:
 
(a) No Injunction.  No provision of any applicable Law and no Order shall
prohibit the consummation of the Contemplated Transactions.
 
(b) No Proceedings or Litigation.  No Claim instituted by any person (other than
WES, Liberator or their respective Affiliates) shall have been commenced or
pending against any Liberator, WES or any of their respective Affiliates,
officers or directors, which Claim seeks to restrain, prevent, change or delay
in any respect the Contemplated Transactions or seeks to challenge any of the
terms or provisions of this Agreement or seeks damages in connection with any of
such transactions.
 
SECTION 5.2      Conditions to the Obligations of Liberator and WES
Shareholder.  The obligations of Liberator and WES hereunder to consummate the
Contemplated Transactions are subject, at the option of Liberator, to the
fulfillment prior to or at the Closing of each of the following further
conditions:
 
(a) Performance.  WES shall have performed and complied in all material respects
with all agreements, obligations and covenants required by this Agreement to be
performed or complied with by it at or prior to the the Closing.
 
17

--------------------------------------------------------------------------------


 
(b) Representations and Warranties.  The representations and warranties of WES
contained in this Agreement and in any certificate or other writing delivered by
WES pursuant hereto shall be true in all material respects at and as of the
Closing, as if made at and as of such time (except for those representations and
warranties made as of a specific date which shall be true in all material
respects as of the date made).
 
(c) No Material Adverse Change.  From the date hereof through the Closing, there
shall not have occurred any event or condition that has had or could have a
material adverse effect on WES.
 
(d) Documentation.  There shall have been delivered to Liberator the following:
 
(i)              A certificate, dated at Closing, of the Chairman of the Board
and the President of WES and WES confirming the matters set forth in
Section 5.2(a) (b) and (c) hereof;
 
(ii)              WES Merger Stock certificates, registered in the name of each
Shareholder as set forth on Schedule 1 attached hereto, (with the appropriate
restrictive legends as applicable), evidencing satisfaction of the Merger
Purchase Price in accordance with Section 1.8;
 
(iii)              WES shareholder approval of the contemplated transactions
including but not limited to the proper delivery and notice period of an
information statement pursuant to Florida laws and the Exchange Act;
 
(iv)              Nevada Certificate of Merger; and
 
(v)              Florida Certificate of Merger.
 
SECTION 5.3      Conditions to the Obligations of WES.  All obligations of WES
to consummate the Contemplated Transactions hereunder are subject, at the option
of WES, to the fulfillment prior to or at the Closing of each of the following
further conditions:
 
(a) Performance.  Liberator shall have performed and complied in all material
respects with all agreements, obligations and covenants required by this
Agreement to be performed or complied with by them at or prior to the Closing.
 
(b) Representations and Warranties.  The representations and warranties of
Liberator, contained in this Agreement and in any certificate or other writing
delivered by Liberator pursuant hereto shall be true in all material respects at
and as of the Closing, as if made at and as of such time (except for those
representations and warranties made as of a specific date which shall be true in
all material respects as of the date made).
 
(c) No Material Adverse Change.  From the date hereof through the Closing, there
shall not have occurred any event or condition that has had or could have a
material adverse effect on Liberator.
 
18

--------------------------------------------------------------------------------


 
(d) Documentation.  There shall have been delivered to WES the following:
 
(i)              A certificate, dated at Closing, of the Chairman of the Board,
the President or Chief Financial Officer of Liberator confirming the matters set
forth in Section 5.3(a) (b) and (c) hereof;
 
(ii)              A certificate, dated at Closing, of the Secretary of Liberator
certifying, among other things, that attached or appended to such certificate:
(i) is a true and correct copy of Liberator's certificate of incorporation and
all amendments thereto, if any, as of the date thereof certified by the
Secretary of State of the State of Nevada; and (ii) is a true and correct copy
of Liberator's memorandum of association as of the date thereof;
 
(iii)              Nevada Certificate of Merger;
 
(iv)              Florida Certificate of Merger; and
 
(v)              Liberator Share certificates representing the number of
Liberator Shares duly endorsed in blank or accompanied by stock powers duly
endorsed in blank and in suitable form for transfer to WES by delivery.
 
ARTICLE VI
 
INDEMNIFICATION
 
SECTION 6.1      Survival of Representations, Warranties and
Covenants.  Notwithstanding any right of WES fully to investigate the affairs of
Liberator and the rights of Liberator to fully investigate the affairs of WES,
and notwithstanding any knowledge of facts determined or determinable by WES or
Liberator, pursuant to such investigation or right of investigation, WES and
Liberator, have the right to rely fully upon the representations, warranties,
covenants and agreements of Liberator and WES respectively, contained in this
Agreement, or listed or disclosed on any Schedule hereto or in any instrument
delivered in connection with or pursuant to any of the foregoing.  All such
representations, warranties, covenants and agreements shall survive the
execution and delivery of this Agreement and the Closing
hereunder.  Notwithstanding the foregoing, all representations and warranties of
Liberator and WES respectively, contained in this Agreement, on any Schedule
hereto or in any instrument delivered in connection with or pursuant to this
Agreement shall terminate and expire twelve (12) months after the date of
Closing; provided, however, that liability any party shall not terminate as to
any specific claim or claims which arise or result from or are related to a
Claim for fraud.
 
SECTION 6.2      Obligation of Liberator to Indemnify.  Liberator agrees to
indemnify, defend and hold harmless WES (and its respective directors, officers,
employees, Affiliates, successors and assigns) from and against all Claims,
losses, Liabilities, Regulatory Actions, damages, deficiencies, judgments,
settlements, costs of investigation or other expenses (including Taxes,
interest, penalties and reasonable attorneys' fees and fees of other experts and
disbursements and expenses incurred in enforcing this
indemnification) (collectively, the “Losses”) suffered or incurred by WES, or
any of the foregoing persons arising out of any breach of the representations
and warranties of Liberator contained in this Agreement, or of the covenants and
agreements of Liberator contained in this Agreement or in the Schedules or any
other Transaction Document.
 
19

--------------------------------------------------------------------------------


 
SECTION 6.3      Obligation of WES to Indemnify.  WES agrees to indemnify,
defend and hold harmless Liberator (and its respective directors, officers,
employees, Affiliates, successors, heirs and assigns) from and against any
Losses suffered or incurred by Liberator or any of the foregoing persons arising
out of any breach of the representations and warranties of WES, or of the
covenants and agreements of WES contained in this Agreement or in the Schedules
or any other Transaction Document.
 
SECTION 6.4      Notice and Opportunity to Defend Third Party Claims.
 
(a) Within ten (10) days following receipt by any party hereto (the
“Indemnitee”) of notice of any demand, claim, circumstance or Tax audit which
would or might give rise to a claim, or the commencement (or threatened
commencement) of any action, proceeding or investigation that may result in a
Loss (an “Asserted Liability”), the Indemnitee shall give notice thereof (the
“Claims Notice”) to the party or parties obligated to provide indemnification
pursuant to Sections 6.2, or 6.3 (collectively, the “Indemnifying Party”).  The
Claims Notice shall describe the Asserted Liability in reasonable detail and
shall indicate the amount (estimated, if necessary, and to the extent
feasible) of the Loss that has been or may be suffered by the Indemnitee.
 
(b) The Indemnifying Party may elect to defend, at its own expense and with its
own counsel, any Asserted Liability unless: (i) the Asserted Liability includes
a Claim seeking an Order for injunction or other equitable or declaratory relief
against the Indemnitee, in which case the Indemnitee may at its own cost and
expense and at its option defend the portion of the Asserted Liability seeking
equitable or declaratory relief against the Indemnitee, or (ii) the Indemnitee
shall have reasonably, and in good faith, after consultation with the
Indemnifying Party, concluded that: (x) there is a conflict of interest between
the Indemnitee and the Indemnifying Party which could prevent or negatively
influence the Indemnifying Party from impartially or adequately conducting such
defense; or (y) the Indemnitee shall have one or more defenses not available to
the Indemnifying Party but only to the extent such defense cannot legally be
asserted by the Indemnifying Party on behalf of the Indemnitee.  If the
Indemnifying Party elects to defend such Asserted Liability, it shall within ten
(10) days (or sooner, if the nature of the Asserted Liability so
requires) notify the Indemnitee of its intent to do so, and the Indemnitee shall
cooperate, at the expense of the Indemnifying Party, in the defense of such
Asserted Liability.  If the Indemnifying Party elects not to defend the Asserted
Liability, is not permitted to defend the Asserted Liability by reason of the
first sentence of this Section 6.4(b), fails to notify the Indemnitee of its
election as herein provided or contests its obligation to indemnify under this
Agreement with respect to such Asserted Liability, the Indemnitee may pay,
compromise or defend such Asserted Liability at the sole cost and expense of the
Indemnifying Party.  Notwithstanding the foregoing, neither the Indemnifying
Party nor the Indemnitee may settle or compromise any claim over the reasonable
written objection of the other, provided that the Indemnitee may settle or
compromise any claim as to which the Indemnifying Party has failed to notify the
Indemnitee of its election under this Section 6.4(b) or as to which the
Indemnifying Party is contesting its indemnification obligations hereunder.  If
the Indemnifying Party desires to accept a reasonable, final and complete
settlement of an Asserted Liability so that such Indemnitee’s Loss is paid in
full and the Indemnitee refuses to consent to such settlement, then the
Indemnifying Party’s liability to the Indemnitee shall be limited to the amount
offered in the settlement.  The Indemnifying Party will exercise good faith in
accepting any reasonable, final and complete settlement of an Asserted
Liability.  In the event the Indemnifying Party elects to defend any Asserted
Liability, the Indemnitee may participate, at its own expense, in the defense of
such Asserted Liability.  In the event the Indemnifying Party is not permitted
by the Indemnitee to defend the Asserted Liability, it may nevertheless
participate at its own expense in the defense of such Asserted Liability.  If
the Indemnifying Party chooses to defend any Asserted Liability, the Indemnitee
shall make available to the Indemnifying Party any books, records or other
documents within its control that are necessary or appropriate for such
defense.  Any Losses of any Indemnitee for which an Indemnifying Party is liable
for indemnification hereunder shall be paid upon written demand therefor.
 
20

--------------------------------------------------------------------------------


 
SECTION 6.5      Limits on Indemnification.
 
(a)          Notwithstanding the foregoing or the limitations set forth in
Section 6.5(b) below, in the event such Losses arise out of any fraud related
matter on the part of any Indemnifying Party, then such Indemnifying Party shall
be obligated to indemnify the Indemnitee in respect of all such Losses.  
 
(b)          Liberator shall not be liable to indemnify WES pursuant to
Section 6.2 above and WES shall not be liable to indemnify Liberator pursuant to
Section 6.3 above: (i) unless a Claims Notice describing the loss is delivered
to the Indemnifying Party within 12 months after the Closing (except for Losses
arising out of an Indemnifying Party’s fraud); (ii) with respect to special,
consequential or punitive damages; and (iii) in respect of any individual Loss
of less than twenty five thousand dollars ($25,000).
 
SECTION 6.6       Exclusive Remedy.  The parties agree that the indemnification
provisions of this Article VI shall constitute the sole or exclusive remedy of
any party in seeking damages or other monetary relief with respect to this
Agreement and the Contemplated Transactions, provided that, nothing herein shall
be construed to limit the right of any party to seek: (i) injunctive relief for
a breach of this Agreement; or (ii) legal or equitable relief for a Claim for
fraud.
 
ARTICLE VII
 
SPECIFIC PERFORMANCE; TERMINATION
 
SECTION 7.1      Specific Performance.  Liberator and WES acknowledges and
agrees that, if any of Liberator or WES fails to proceed with the Closing in any
circumstance other than those described in clauses (a), (b), (c) or (d) of
Section 7.2 below, the others will not have adequate remedies at law with
respect to such breach.  In such event, and in addition to each party's right to
terminate this Agreement, each party shall be entitled, without the necessity or
obligation of posting a bond or other security, to seek injunctive relief, by
commencing a suit in equity to obtain specific performance of the obligations
under this Agreement or to sue for damages, in each case, without first
terminating this Agreement. Liberator or WES specifically affirms the
appropriateness of such injunctive, other equitable relief or damages in any
such action.
 
21

--------------------------------------------------------------------------------


 
SECTION 7.2      Termination.  This Agreement may be terminated and the
Contemplated Transactions may be abandoned at any time prior to the Closing:
 
(a) By mutual written consent of Liberator and WES;
 
(b) By Liberator if: (i) there has been a misrepresentation or breach of
warranty on the part of WES in the representations and warranties contained
herein and such misrepresentation or breach of warranty, if curable, is not
cured within thirty days after written notice thereof from Liberator,
respectively; (ii) WES has committed a breach of any covenant imposed upon it
hereunder and fails to cure such breach within thirty days after written notice
thereof from Liberator; or (iii) any condition to Liberator's obligations under
Section 5.2 becomes incapable of fulfillment through no fault of Liberator, and
is not waived by WES;
 
(c)  By WES if: (i) there has been a misrepresentation or breach of warranty on
the part of Liberator in the representations and warranties contained herein and
such misrepresentation or breach of warranty, if curable, is not cured within
thirty days after written notice thereof from WES; (ii) Liberator has committed
a breach of any covenant imposed upon it hereunder and fails to cure such breach
within thirty days after written notice thereof from WES; or (iii) any condition
to WES’s obligations under Section 5.3 becomes incapable of fulfillment through
no fault of WES and is not waived by Liberator; and
 
(d) By Liberator or WES, if any condition under Section 5.1 becomes incapable of
fulfillment through no fault of the party seeking termination and is not waived
by the party seeking termination.
 
SECTION 7.3      Effect of Termination; Right to Proceed.  Subject to the
provisions of Section 7.1 hereof, in the event that this Agreement shall be
terminated pursuant to Section 7.2, all further obligations of the parties under
this Agreement shall terminate without further liability of any party hereunder
except that: (i) the agreements contained in Section 4.2 shall survive the
termination hereof; and (ii) termination shall not preclude any party from
seeking relief against any other party for breach of Section 4.2.  In the event
that a condition precedent to its obligation is not met, nothing contained
herein shall be deemed to require any party to terminate this Agreement, rather
than to waive such condition precedent and proceed with the Contemplated
Transactions.
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.1     Representations and Warranties for Purposes of this Agreement
Only.  The representations and warranties in this Agreement were made for the
purposes of allocated contractual risk between the parties and not as a means of
establishing facts.  This Agreement may have different standards of materiality
than standards of materiality under applicable securities laws.  Only parties to
this Agreement and specified third-party beneficiaries (if any) have a right to
enforce this Agreement
 
22

--------------------------------------------------------------------------------


 
SECTION 8.2      Notices.  (a)  Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally by
hand or by recognized overnight courier, or mailed (by registered or certified
mail, postage prepaid return receipt requested) as follows:
 
If to WES, one copy to:
 
WES CONSULTING, INC.
2745 Bankers Industrial Drive
Doraville, GA 30360
 
If to Liberator, one copy to:
 
LIBERATOR, INC.
Attn: Ronald P. Scott
2745 Bankers Industrial Drive
Doraville, GA 30360
Facsimile: (770) 246-6440


With a copy to (which shall not constitute notice):


Anslow and Jaclin, LLP
Attn: Joseph M. Lucosky
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Facsimile: (732) 577-1188
 
(b) Each such notice or other communication shall be effective when delivered at
the address specified in Section 8.1(a).  Any party by notice given in
accordance with this Section 8.1 to the other parties may designate another
address or person for receipt of notices hereunder.  Notices by a party may be
given by counsel to such party.
 
SECTION 8.3     Entire Agreement.  This Agreement (including the Schedules and
Exhibits hereto) and the collateral agreements executed in connection with the
consummation of the Contemplated Transactions contain the entire agreement among
the parties with respect to the subject matter hereof and related transactions
and supersede all prior agreements, written or oral, with respect thereto.
 
SECTION 8.4     Waivers and Amendments; Non-Contractual Remedies; Preservation
of Remedies.  This Agreement may be amended, superseded, cancelled, renewed or
extended only by a written instrument signed by Liberator and WES.  The
provisions hereof may be waived in writing by Liberator or WES, as the case may
be.  Any such waiver shall be effective only to the extent specifically set
forth in such writing.  No failure or delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof.  Nor shall any waiver on the part of any party of any such right, power
or privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.  Except as otherwise provided herein, the
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies that any party may otherwise have at law or in equity.
 
23

--------------------------------------------------------------------------------


 
SECTION 8.5      Governing Law.  This Agreement shall be governed and construed
in accordance with the laws of the State of Georgia applicable to agreements
made and to be performed entirely within such State without regard to the
conflict of laws rules thereof.
 
SECTION 8.6      Binding Effect; No Assignment.  This Agreement and all of its
provisions, rights and obligations shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, heirs and legal
representatives.  This Agreement may not be assigned (including by operation of
Law) by any party hereto without the express written consent of WES (in the case
of assignment by Liberator) or Liberator (in the case of assignment by WES) and
any purported assignment, unless so consented to, shall be void and without
effect.
 
SECTION 8.7      Exhibits.  All Exhibits and Schedules attached hereto are
hereby incorporated by reference into, and made a part of, this Agreement.
 
SECTION 8.8     Severability.  If any provision of this Agreement for any reason
shall be held to be illegal, invalid or unenforceable, such illegality shall not
affect any other provision of this Agreement, this Agreement shall be amended so
as to enforce the illegal, invalid or unenforceable provision to the maximum
extent permitted by applicable law, and the parties shall cooperate in good
faith to further modify this Agreement so as to preserve to the maximum extent
possible the intended benefits to be received by the parties.
 
SECTION 8.9      Counterparts.  The Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.
 
SECTION 8.10    Third Parties.  Except as specifically set forth or referred to
herein, nothing herein express or implied is intended or shall be construed to
confer upon or give to any person other than the parties hereto and their
permitted heirs, successors, assigns and legal representatives, any rights or
remedies under or by reason of this Agreement or the Contemplated Transactions.
 
ARTICLE IX
 
DEFINITIONS
 
SECTION 9.1      Definitions.  The following terms, as used herein, have the
following meanings:
 
24

--------------------------------------------------------------------------------


 
“Affiliate” of any person means any other person directly or indirectly through
one or more intermediary persons, controlling, controlled by or under common
control with such person.
 
“Agreement” or “this Agreement” shall mean, and the words “herein”, “hereof” and
“hereunder” and words of similar import shall refer to, this agreement as it
from time to time may be amended.
 
“Assets” shall mean all cash, instruments, properties, rights, interests and
assets of every kind, real, personal or mixed, tangible and intangible, used or
usable in the Business.
 
The term “audit” or “audited” when used in regard to financial statements shall
mean an examination of the financial statements by a firm of independent
certified public accountants in accordance with generally accepted auditing
standards for the purpose of expressing an opinion thereon.
 
“Business” shall mean the ownership and operation of the business of Liberator.
 
“Condition of the Business” shall mean the financial condition, prospects or the
results of operations of the Business, the Assets or Liberator.
 
“Contract” shall mean any contract, agreement, indenture, note, bond, lease,
conditional sale contract, mortgage, license, franchise, instrument, commitment
or other binding arrangement, whether written or oral.
 
The term “control,” with respect to any person, shall mean the power to direct
the management and policies of such person, directly or indirectly, by or
through stock ownership, agency or otherwise, or pursuant to or in connection
with an agreement, arrangement or understanding (written or oral) with one or
more other persons by or through stock ownership, agency or otherwise; and the
terms “controlling” and “controlled” shall have meanings correlative to the
foregoing.
 
“GAAP” shall mean generally accepted accounting principles in effect on the date
hereof  (or, in the case of any opinion rendered in connection with an audit, as
of the date of the opinion) as set forth in the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession of the United
States.
 
“Governmental Bodies” shall mean any government, municipality or political
subdivision thereof, whether federal, state, local or foreign, or any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, or any court, arbitrator,
administrative tribunal or public utility.
 
“knowledge” with respect to: (a) any individual shall mean actual knowledge of
such individual; and (b) any corporation shall mean the actual knowledge of the
directors and executive officers of such corporation; and “knows” and “known”
has a correlative meaning.  The terms “any Shareholder's knowledge,” and
“Shareholder's knowledge,” including any correlative meanings, shall mean the
knowledge of any Shareholder.
 
25

--------------------------------------------------------------------------------


 
“Laws” shall mean any law, statute, code, ordinance, rule, regulation or other
requirement of any Governmental Bodies.
 
“Liability” shall mean any direct or indirect indebtedness, liability,
assessment, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, actual or potential, contingent or otherwise
(including any liability under any guaranties, letters of credit, performance
credits or with respect to insurance loss accruals).
 
“Lien” shall mean any mortgage, lien (including mechanics, warehousemen,
laborers and landlords liens), claim, pledge, charge, security interest,
preemptive right, right of first refusal, option, judgment, title defect,
covenant, restriction, easement or encumbrance of any kind.
 
“person” shall mean an individual, corporation, partnership, joint venture,
limited liability Liberator, association, trust, unincorporated organization or
other entity, including a government or political subdivision or an agency or
instrumentality thereof.
 
“Receivables” shall mean as of any date any trade accounts receivable, notes
receivable, sales representative advances and other miscellaneous receivables of
Liberator.
 
“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Documents” means all forms, notices, reports, schedules, statements, and
other documents filed by Parent with the SEC, whether or not constituting a
“filed” document, and includes all proxy statements, registration statements,
amendments to registration statements, periodic reports on Forms 10-KSB, 10-QSB,
and 8-K, and annual and quarterly reports to shareholders.
 
“Tax” (including, with correlative meaning, the terms “Taxes” and
“Taxable”) shall mean: (i)(A) any net income, gross income, gross receipts,
sales, use, ad valorem, transfer, transfer gains, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, rent, recording,
occupation, premium, real or personal property, intangibles, environmental or
windfall profits tax, alternative or add-on minimum tax, customs duty or other
tax, fee, duty, levy, impost, assessment or charge of any kind whatsoever
(including but not limited to taxes assessed to real property and water and
sewer rents relating thereto), together with; (B) any interest and any penalty,
addition to tax or additional amount imposed by any Governmental Body (domestic
or foreign) (a “Tax Authority”) responsible for the imposition of any such tax
and interest on such penalties, additions to tax, fines or additional amounts,
in each case, with respect to any party hereto, the Business or the Assets (or
the transfer thereof); (ii) any liability for the payment of any amount of the
type described in the immediately preceding clause (i) as a result of a party
hereto being a member of an affiliated or combined group with any other person
at any time on or prior to the date of Closing; and (iii) any liability of a
party hereto for the payment of any amounts of the type described in the
immediately preceding clause (i) as a result of a contractual obligation to
indemnify any other person.
 
26

--------------------------------------------------------------------------------


 
“Tax Return” shall mean any return or report (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to any Tax Authority.
 
“Transaction Documents” shall mean, collectively, this Agreement, and each of
the other agreements and instruments to be executed and delivered by all or some
of the parties hereto in connection with the consummation of the transactions
contemplated hereby.
 
SECTION 9.2       Interpretation.  Unless the context otherwise requires, the
terms defined in this Agreement shall be applicable to both the singular and
plural forms of any of the terms defined herein.  All accounting terms defined
in this Agreement, and those accounting terms used in this Agreement except as
otherwise expressly provided herein, shall have the meanings customarily given
thereto in accordance with GAAP as of the date of the item in question.  When a
reference is made in this Agreement to Sections, such reference shall be to a
Section of this Agreement unless otherwise indicated.  The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  The use of the neuter gender
herein shall be deemed to include the masculine and feminine genders wherever
necessary or appropriate, the use of the masculine gender shall be deemed to
include the neuter and feminine genders and the use of the feminine gender shall
be deemed to include the neuter and masculine genders wherever necessary or
appropriate.  Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
27

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this MERGER and
Recapitalization Agreement as of the date set forth above.
 
WES:
WES CONSULTING, INC.
 
/s/ Louis S. Friedman
Name: Louis S. Friedman
Title: Chief Executive Officer
 
LIBERATOR:
LIBERATOR, INC.
 
/s/ Louis S. Friedman
Name: Louis S. Friedman
Title: Chief Executive Officer
 
WES SHAREHOLDERS:
LIBERATOR, INC.
 
/s/ Louis S. Friedman
Name: Louis S. Friedman
Title: Chief Executive Officer
 
LIBERATOR SHAREHOLDER:
 
/s/ Louis S. Friedman
Louis S. Friedman


 
28

--------------------------------------------------------------------------------

 